DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-16, 19, 21-22, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-10, 12-13, 16, 21-22, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (hereinafter “Zhu”, US 2019/0349721).
Regarding claim 1, Zhu discloses a method for updating short message capability, comprising: 

updating, by the AMF, SMS over NAS of a user equipment (UE) (i.e., AMF obtaining subscription information of the terminal device 102 from the Subscriber Data Management (SDM) 110 as described in paragraph 0079);
wherein the AMF determines that the SMS over NAS update needs to be triggered when one condition occurs (i.e., AMF device 106 determines the SMF device 108 capable of processing a short message service for the terminal device 102 to trigger registration with the SDM device 110):
a change in operator configuration causes a network to trigger a change in the SMS over NAS; 
subscription data obtained from a user data management function changes (i.e., obtaining subscription information of the terminal device 102 from the Subscriber Data Management (SDM) 110 as described in paragraph 0079); 
policy information of the UE changes; 
a change in relevant information is obtained through a short message service function (SMSF); 
the UE performs currently a deregistration procedure of which an access type is non-3rd generation partnership project (non-3GPP).

With regard to claim 22, Zhu also discloses a mobility management function (i.e., communication device as shown in Fig. 9A-B) comprising a transceiver configured to receive and send data under control of a processor (i.e., transceiver 902 and processor 904); and a processor configured to read programs in a memory (i.e., memory 906).

Regarding claim 2, Zhu discloses all limitations recited within claims as described above.  Zhu also discloses wherein updating, by the AMF, SMS over NAS of the UE comprises one or a combination of: 
triggering, through a configuration update procedure, the UE to initiate a registration update procedure to update the SMS over NAS; 
updating the SMS over NAS of the UE through a configuration update procedure; and 
updating the SMS over NAS of the UE in a corresponding procedure (i.e., AMF device 106 determines the SMF device 108 capable of processing a short message service for the terminal device 102 to trigger registration with the SDM device 110.  Also, see Attach procedure as shown in Fig. 3). 

Regarding claim 7, Zhu discloses all limitations recited within claims as described above.  Zhu also discloses wherein the updating the SMS over NAS of the UE in the corresponding procedure comprises: carrying an indication of SMS over NAS in a response message of a service request (i.e., registration trigger response message 314 as shown in Fig. 3). 
Regarding claim 9, Zhu discloses all limitations recited within claims as described above.  Zhu also discloses wherein the updating the SMS over NAS of the UE in the corresponding procedure, comprises: carrying an indication of SMS over NAS in a short message sending procedure (i.e., uplink NAS message 302 and registration trigger request message 306 & 308 as shown in Fig. 3). 

Regarding claim 10, Zhu discloses all limitations recited within claims as described above.  Zhu also discloses wherein the indication of SMS over NAS carried in the short message sending procedure is carried in a response returned by a SMSF; or is determined and returned directly by the AMF to the UE (i.e., registration trigger response message 314 as shown in Fig. 3). 

Regarding claim 12, Zhu discloses a method for updating short message service (SMS), comprising: 
receiving, by a user equipment (UE), short message service over non access stratum (SMS over NAS) update triggered by an access and mobility management function (AMF) (i.e., terminal device 102 receives downlink NAS message as shown in Fig. 3), wherein the SMS over NAS update is triggered by the AMF when determining that the SMS over NAS update is triggered (i.e., in response to AMF determines and performs registration in steps 306-324 as shown in Fig. 3); and 
updating, by the UE, SMS over NAS of the UE according to a requirement of the AMF (i.e., downlink NAS message 326 as shown in Fig. 3);

a change in operator configuration causes a network to trigger a change in the SMS over NAS; 
subscription data obtained from a user data management function changes (i.e., obtaining subscription information of the terminal device 102 from the Subscriber Data Management (SDM) 110 as described in paragraph 0079); 
policy information of the UE changes; 
a change in relevant information is obtained through a short message service function (SMSF); 
the UE performs currently a deregistration procedure of which an access type is non-3rd generation partnership project (non-3GPP).
With regard to claim 33, Zhu also discloses a User Equipment, UE (i.e., terminal device a shown in Fig. 12A), comprising a transceiver configured to receive and send data under control of a processor (i.e., processor 1202); and a processor configured to read programs in a memory (i.e., memory 1208).

Regarding claim 13, Zhu discloses all limitations recited within claims as described above.  Zhu also discloses wherein the updating SMS over NAS of the UE according to the requirement of the AMF comprises one or a combination of: 

updating the SMS over NAS of the UE through a configuration update procedure; and 
updating the SMS over NAS of the UE in a corresponding procedure (i.e., AMF device 106 determines the SMF device 108 capable of processing a short message service for the terminal device 102 to trigger registration with the SDM device 110.  Also, see Attach procedure as shown in Fig. 3). 

Regarding claim 16, Zhu discloses all limitations recited within claims as described above.  Zhu also discloses wherein the updating the SMS over NAS capability of the UE through the configuration update procedure comprises: 
receiving indication information of updating SMS over NAS carried in the configuration update procedure, wherein the updating the SMS over NAS capability of the UE in the corresponding procedure comprises: 
receiving an indication of SMS over NAS carried in a deregistration procedure or, receiving an indication of SMS over NAS carried in a response message of a service request or, receiving an indication of SMS over NAS carried in a short message sending procedure (i.e., see Fig. 3, and its descriptions). 

Regarding claim 21, Zhu discloses all limitations recited within claims as described above.  Zhu also discloses wherein the indication of SMS over NAS carried in the short message sending procedure is carried in a response returned by a SMSF; or . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Kim et al. (hereinafter “Kim”, US 2020/0252900).
Regarding claim 3, Zhu discloses all limitations recited within claims as described above.  Zhu also discloses wherein the triggering, through the configuration update procedure, the UE to initiate the registration update procedure to update the SMS over NAS, comprises: carrying an indication of SMS over NAS in the registration update procedure (i.e., attach procedure as shown in Fig. 3).
Zhu, however, does not expressly disclose carrying an indication of UE re-registration in the configuration update procedure.
In a similar endeavor, Kim discloses carrying an indication of UE re-registration in the configuration update procedure (paragraphs 0435, and 0629).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.


Regarding claim 14, Zhu discloses all limitations recited within claims as described above.  Zhu also discloses wherein the triggering, through the configuration update procedure, the UE to initiate the registration update procedure to update the SMS over NAS, comprises: receiving an indication of SMS over NAS in the registration update procedure (i.e., attach procedure as shown in Fig. 3).
Zhu, however, does not expressly disclose receiving an indication of UE re-registration carried by the AMF in the configuration update procedure.
In a similar endeavor, Kim discloses receiving an indication of UE re-registration carried by the AMF in the configuration update procedure (paragraphs 0435, and 0629).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to verify and provide services to the UE as part of the service agreement. 


Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Kim and further in view of Applicant Admitted Prior Art (AAPA) in Background section of the current application.
Regarding claim 4, Zhu, and Kim disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.  

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to verify and provide services to the UE as part of the service agreement. 

Regarding claim 15, Zhu, and Kim disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.  
In a similar endeavor, the AAPA also discloses receiving an indication of SMS over NAS carried in the configuration update procedure (paragraphs 0005-0009 and as shown in Fig. 3). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to verify and provide services to the UE as part of the service agreement. 


Claim 5, 8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Applicant Admitted Prior Art (AAPA) in Background section of the current application.
Regarding claim 5, Zhu discloses all limitations recited within claims as described above, but does not expressly disclose the remaining features of this claim.
In a similar endeavor, an AAPA discloses wherein the updating the SMS over NAS of the UE through the configuration update procedure comprises: carrying indication information of updating SMS over NAS in the configuration update procedure (paragraphs 0005-0009 and as shown in Fig. 3). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to verify and provide services to the UE as part of the service agreement. 

Regarding claim 8, Zhu discloses all limitations recited within claims as described above, but does not expressly disclose the remaining features of this claim.
In a similar endeavor, an AAPA discloses wherein the carrying an indication of SMS over NAS in the response message of the service request comprises: carrying a short message service allowed information element or carrying a mobility management cause in the response message of the service request to indicate the change in the SMS over NAS (paragraph 0004). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to indicate to the UE of the acceptable service provided. 

Regarding claim 19, Zhu discloses all limitations recited within claims as described above, but does not expressly disclose the remaining features of this claim.
In a similar endeavor, an AAPA discloses wherein a short message service allowed information element or a mobility management cause is carried in the response message of the service request to indicate a change in the SMS over NAS (paragraph 0004). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to indicate to the UE of the acceptable service provided. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Talebi Fard et al. (hereinafter “Talebi Fard”, US 2019/0313468).
Regarding claim 6, Zhu discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Talebi Fard discloses PDU session establishment for cellular IoT.  Talebi Fard also discloses wherein the updating the SMS over NAS capability of the UE in the corresponding procedure comprises: carrying an indication of SMS over NAS in a deregistration procedure (i.e., deregister as described in paragraphs 0114 and 0283). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644